Title: Nicholas P. Trist to James Madison, December 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1827-1833]
                            
                        
                        
                        You will find in No. 3 (as marked by me) some new details respecting your early
                            career, as well as that of Mr Jefferson. I send Nos 1. & 2. as introductory: The letters from R. D. O., I
                            mean--which are marked with //.
                        You will perceive that the clergy are seriously—many of them conscientiously,—bent on organising a "Christian Party in politics." We may yet be destined in this country to a fearful struggle on this
                            mischief-breeding subject. I have for some years, watched the signs. Should it ever come, the Land of the Puritans will
                            be the Rock of my Hope.
                        Do not write: but return the papers when convenient. I fear from not receiving the letter you read to me that
                            your rheumatism is more obstinate than I hoped it would prove.
                        Friendly respects for Mr Todd; and for Mrs Madison & yourself, all affection.
                        
                            
                                
                            
                        
                    